DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the third configuration and the rest of the limitations in the claim. Claims 2-7 depend on claim 1 and are rejected for similar reasons.
Claim 3 recites the limitation “the donor device”.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-5 depend on claim 3 and are rejected for similar reasons.
Claim 6 recites the limitation “a third configuration”.  There is insufficient antecedent basis for this limitation in the claim because “a third configuration” is already referred to in parent claim 1. Claim 7 depends on claim 6 and is rejected for similar reasons.
Claim 20 recites the limitation “The non-transitory machine-readable medium of claim 1”.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that this claim may have been intended to depend on claim 15 instead of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US10757700B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, US10757700B2 discloses:
“Network relay equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:” ([claim 1]: “A relay device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:”)
“defining a third configuration of a second pattern defined for a downlink transmission, wherein the second pattern begins with a second uplink slot;” ([claim 1]: “defining a third configuration of a second pattern defined for a downlink transmission, wherein the second pattern begins with a second uplink slot or a second uplink symbol;”)
“defining a first configuration of a first pattern defined for a downlink transmission, wherein the first pattern begins with a first uplink slot; and” ([claim 1]: “defining a third configuration of a second pattern defined for a downlink transmission, wherein the second pattern begins with a second uplink slot or a second uplink symbol;”)
“transmitting, to donor equipment, the first configuration for use during backhaul communications between the network relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 2, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
([claim 3]: “wherein the operations further comprise aligning the second pattern with a first symbol of a second frame defined for the downlink transmission”)
Regarding claim 3, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise: defining a second configuration of the second pattern defined for an uplink transmission, wherein the second pattern begins with the first uplink slot; and” ([claim 1]: “defining a second configuration of a first pattern defined for an uplink transmission, wherein the first pattern begins with a first uplink slot or a first uplink symbol;”)
“transmitting, to the donor device, the second configuration for use during the backhaul communications between the network relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 4, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise aligning the second pattern with a last symbol of a second frame defined for the uplink transmission.” ([claim 2]: “wherein the operations further comprise aligning the first pattern with a last symbol of a first frame defined for the uplink transmission.”)
Regarding claim 5, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the last symbol of the second frame and the first symbol of the first frame are contiguous symbols.” ([claim 3]: “and wherein the last symbol of the first frame and the first symbol of the second frame are contiguous symbols.”)
Regarding claim 6, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
([claim 1]: “defining a first configuration of a first group of flexible symbols;”)
“transmitting, to the donor equipment, the third configuration for use during the backhaul communications between the network relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 7, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise: defining a fourth configuration applicable to a second group of flexible symbols; and” ([claim 1]: “defining a fourth configuration of a second group of flexible symbols,”)
“transmitting, to the donor equipment, the fourth configuration for use during the backhaul communications between the network relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 8, US10757700B2 discloses:
“A method, comprising: defining, by relay equipment comprising a processor, a first configuration of a first pattern defined for a downlink transmission, wherein the first pattern begins with a first uplink symbol; and” ([claim 1]: A relay device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising… defining a third configuration of a second pattern defined for a downlink transmission, wherein the second pattern begins with a second uplink slot or a second uplink symbol;”)
“transmitting, by the relay equipment, to donor equipment, the first configuration for use during backhaul communications between the relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 9, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“further comprising aligning the first pattern with a first symbol of a first frame defined for the downlink transmission.” ([claim 3]: “wherein the operations further comprise aligning the second pattern with a first symbol of a second frame defined for the downlink transmission”)
Regarding claim 10, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“defining, by the relay equipment, a second configuration of a second pattern defined for an uplink transmission, wherein the second pattern begins with the first uplink symbol; and” ([claim 1]: “defining a second configuration of a first pattern defined for an uplink transmission, wherein the first pattern begins with a first uplink slot or a first uplink symbol;”)
“transmitting, by the relay equipment to the donor equipment, the second configuration for use during the backhaul communications between the relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 11, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“further comprising aligning, by the relay equipment, the second pattern with a last symbol of a second frame defined for the uplink transmission.” ([claim 2]: “wherein the operations further comprise aligning the first pattern with a last symbol of a first frame defined for the uplink transmission.”)
Regarding claim 12, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
([claim 3]: “and wherein the last symbol of the first frame and the first symbol of the second frame are contiguous symbols.”)
Regarding claim 13, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“defining, by the relay equipment, a third configuration of a first group of flexible symbols; and” ([claim 1]: “defining a first configuration of a first group of flexible symbols;”)
“transmitting, by the relay equipment to the donor equipment, the third configuration for use during the backhaul communications between the relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 14, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“defining, by the relay equipment, a fourth configuration of a second group of flexible symbols; and” ([claim 1]: “defining a fourth configuration of a second group of flexible symbols,”)
“transmitting, by the relay equipment to the donor equipment, the fourth configuration for use during the backhaul communications between the relay equipment and the donor equipment.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 15, US10757700B2 discloses:
“A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a relay device, facilitate performance of operations, comprising:” ([claim 1]: A relay device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising”)

 ([claim 1]: “defining a third configuration of a second pattern defined for a downlink transmission, wherein the second pattern begins with a second uplink slot or a second uplink symbol;”)
“transmitting, to a donor device, the first configuration for use during backhaul communications between the relay device and the donor device.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 16, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise aligning the first pattern with a first symbol of a first frame defined for the downlink transmission.” ([claim 3]: “wherein the operations further comprise aligning the second pattern with a first symbol of a second frame defined for the downlink transmission”)
Regarding claim 17, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise: defining a second configuration of a second pattern defined for an uplink transmission, wherein the second pattern begins with the first uplink slot or the first uplink symbol; and” ([claim 1]: “defining a second configuration of a first pattern defined for an uplink transmission, wherein the first pattern begins with a first uplink slot or a first uplink symbol;”)
“transmitting, to the donor device, the second configuration for use during the backhaul communications between the relay device and the donor device.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)
Regarding claim 18, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the operations further comprise aligning the second pattern with a last symbol of a second frame defined for the uplink transmission.” ([claim 2]: “wherein the operations further comprise aligning the first pattern with a last symbol of a first frame defined for the uplink transmission.”)
Regarding claim 19, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“wherein the last symbol of the second frame and the first symbol of the first frame are contiguous symbols.” ([claim 3]: “and wherein the last symbol of the first frame and the first symbol of the second frame are contiguous symbols.”)
Regarding claim 20, US10757700B2 discloses all the features of the parent claim. US10757700B2 further discloses:
“defining a third configuration associated with a first group of flexible symbols;” ([claim 1]: “defining a first configuration of a first group of flexible symbols;”)
“defining a fourth configuration associated with a second group of flexible symbols; and” ([claim 1]: “defining a fourth configuration of a second group of flexible symbols,”)
“transmitting, to the donor device, the third configuration and the fourth configuration for use during the backhaul communications between the relay device and the donor device.” ([claim 1]: “transmitting, to a donor device, respective indications of the first configuration, the second configuration, the third configuration, and the fourth configuration for use during backhaul communications between the relay device and the donor device.”)

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Luo (US 20190305923 A1) discloses “Network relay equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:” in paragraph 8; “defining a third configuration … defined for a downlink transmission… defining a first configuration … defined for a downlink transmission…” in paragraphs 158-159; and “transmitting, to donor equipment, the first configuration for use during backhaul communications between the network relay equipment and the donor equipment” in paragraph 153. However, Luo does not disclose the configurations are transmission patterns that begin with an uplink slot. Li (US 20190230686 A1) discloses the missing feature the use of transmission patterns in paragraph 7. However, Li also does not disclose the use of a pattern defined for downlink that begins with an uplink slot within the context of the claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 8 and 15 contain the allowable subject matter of claim 1 and are indicated as allowable for similar reasons. Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 and are allowable based on their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/SAAD KHAWAR/             Primary Examiner, Art Unit 2412